Defendant tendered and had considered by the Court certain pleas which were proposed for filing as a basis for setting aside the default entered because the original pleas were not properly sworn to. This much appears by the transcript. But the contents of the rejected pleas, while copied in the transcript, should have been evidenced by a bill of exceptions, but were not. See Fidelity  Deposit Co. of Maryland v. Aultman, 58 Fla. 228,  50 So. 2d 991. Therefore error with respect to the refusal to set aside the default does not appear. The 1927 statutes (Section 3, Chapter 12019) was not sufficiently complied with so as to dispense with a bill of exceptions in ordinary form. *Page 528